Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Plural bus arrangement for electrical supply in a vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 20190185025).
With respect to claim 1, 9 and 15 Kumar teaches an electric supply system for a vehicle system (figures 3,4, train), the electric supply system comprising: two or more energy storage devices (Fig. 4 power supply assemblies 401 each comprising battery 402) configured to store electric energy onboard the vehicle system; two or more buses (in each power supply assembly 401, each of buses 412A-C connecting battery 402 to loads 406,408), each of the two more buses conductively coupling an energy storage device of the two or more energy storage devices with a corresponding load of a plurality of loads (406,408) of the vehicle system; and a controller (414) configured to control conduction of electric current from one the energy storage devices to one other buses to transfer energy to other energy storage devices (see power transfer between supply assemblies) or to other loads of the one other buses (paragraph 47-49).
With respect to claim 2 Kumar teaches the controller is configured to operate (paragraph 0033) a first converter (404) for a first energy storage device of the two or more energy storage devices to output the electric current from the first energy storage device and the two buses are configured to conduct a first portion of the electric current supplied by the first energy storage device to power one or more of the loads and the controller is configured to control charging (paragraph 0048) of a second energy storage device of the two or more energy storage devices by controlling a second converter to output a second portion of the electric current.
With respect to claim 3 Kumar teaches a connection device (see switch paragraph 0048) configured to selectively couple each of the energy storage devices with a power supply source in a second state (state connecting between supply assemblies when battery is run down) or see supply loads (TMs or aux loads), wherein the controller is configured to change the connection device to the second state to couple each of the energy storage devices to the power supply source to recharge each of the energy storage devices.  
With respect to claim 4 Kumar teaches the controller is configured to transfer the electric current from the one energy storage devices to the one other energy storage devices while the connection device is in the second state (closed between assemblies) and the power supply source is disconnected from the two or more energy storage devices.  
With respect to claims 5, 8 and 14 Kumar teaches the controller is configured to transfer the electric current from one energy storage devices to one or more second loads (TMs or aux loads) of the plurality of loads when the connection device is in the second state and the power supply source is disconnected from the two more energy storage devices.  
With respect to claim 7 Kumar teaches the controller is configured to operate the first converter to output the electric current (see inverter 404) as single-phase alternating current.  
With respect to claim 10 and 16 Kumar teaches a connection device (see switch paragraph 0048) configured to selectively couple each rechargeable energy storage device in a first state with a first load of the one or more loads or in a second state with a power supply source offboard (paragraph 0053-56 and 74) the vehicles system, wherein the controller is configured to put the connection device in the second state to couple each rechargeable energy storage device to the power supply source to recharge each rechargeable energy storage device.
With respect to claim 11 Kumar teaches the controller is configured to transfer electric current from a first rechargeable energy storage device (fully charged storage unit) to a second rechargeable energy storage device (battery of second supply assembly run down) when the connection device of the first rechargeable energy storage device and the second rechargeable energy storage device are in the second state and the power supply source is disconnected from the plurality of power supply assemblies.
With respect to claim 12 and 17-18 Kumar teaches the controller is configured to transfer electric current from a first rechargeable energy storage device to one or more loads (TM or aux loads or charging of the discharged cells of the second rechargeable storage device) of a second rechargeable energy storage device when each connection device of the first rechargeable energy storage device and the second rechargeable energy storage device are in the second state and the power supply source is disconnected from the power supply assemblies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar.
With respect to claims 6 and 13 Kumar teaches the controller is configured to operate the first converter to output the electric current as alternating current (see inverter 404). Kumar teaches charge the second energy storage device or provide power to a bus coupled to the second energy storage device. Kumar however does not teach as a pulse width modulation rectifier is used to converter the power to the energy storage unit. Pulse width modulation rectifier is a well known converter for producing DC power. It would have been obvious to one having ordinary skill in art at the time of the invention to try a pulse width modulation rectifier for the predictable result of efficient power conversion.
With respect to claims 19-20 Kumar teaches the power supply source may be APU however does not teach the nature of the voltage source. AC and DC sources are well known alternatives for providing power for charging. It would have been obvious to one having ordinary skill in art at the time of the invention to try an AC or DC source for the benefit of accepting power from diverse power sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836